Citation Nr: 1119617	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a higher rate of death pension based on deductible medical expenses.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from July 1918 to July 1919.  The Appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record reflects that the Appellant's death pension was based upon a total of $0.00 income for the calendar year 2008.  

2.  The Appellant claimed in excess of $33,000.00 in unreimbursed medical expenses in 2008.  


CONCLUSION OF LAW

The criteria for exclusion of unreimbursed medical expenses from countable income for VA pension purposes for calendar year 2008 are not met.  38 U.S.C.A. §§ 1503(a)(8), 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of the appeal is dependent on interpretation of the regulations pertaining to pension benefits.  As will be shown below, the Board finds that the Appellant is not eligible for additional death pension benefits.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Eligibility for Additional Death Pension

The Appellant has argued that the medical expenses that she incurred in 2008 should be offset against the death pension benefit that she receives.  The maximum rate of VA pension benefits that may be paid is set by law.  An otherwise qualifying recipient will be paid up to the maximum rate, reduced by the amount of countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Countable income consists of payments of any kind from any source received during a 12-month annualization period (i.e., a year), unless specifically excluded.  38 C.F.R. § 3.271.  It is noted that the Appellant is in receipt of death pension based upon a reported income of zero dollars.  

If a VA pension recipient submits a report of medical expenses each year within an annual reporting period established by VA, certain unreimbursed medical expenses may be excluded from the annual income reported by the recipient and used by VA to calculate or adjust the amount of pension received.  Consequently, submission of a report of medical expenses may result in a retroactive upward adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521; 38 C.F.R. § 3.272.  
 
Unreimbursable medical expenses that are paid are excluded from income, if they exceed 5 percent of the maximum rate.  38 C.F.R. § 3.272(g).  Thus, to the extent that medical expenses exceed 5 percent of the maximum rate, they may be deducted from income.  However, the Appellant's pension benefit is based upon receipt of zero income.  As such, there is simply no income upon which the medical expenses may be offset.  As such, there is no additional benefit for which the Appellant is eligible and the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to a higher rate of death pension based on deductible medical expenses is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


